DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Information Disclosure Statement
The IDS filed 10/22/2019 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/452617 filed 01/31/2017 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1.  Identifying a genetic reference panel of reference samples, each reference sample comprising, a dosage at the given locus. 
This step reads on forming a table or list which can be performed by the human mind or with paper/pen. It is therefore an abstract idea.
2. Generating a reference matrix representing the genetic reference panel, wherein the reference matrix comprises a dimension that indicates the plurality of reference samples and a dimension that indicates the plurality of loci, and wherein each 
This step reads on a mathematical concept because multi-dimensional matrix is an array of value or numbers such as the recited dosage as associated with a plurality of reference samples. This step reads on organizing data or numerical information into an array and is therefore an abstract idea.
3. Decomposing the reference matrix via non-negative matrix factorization into an ancestral genotype matrix and an ancestral attribution matrix. 
This step reads on a mathematical concept and is therefore an abstract idea. Non-negative matrix factorization (NMF) is a mathematical process of decomposing an original matrix into two simpler matrices that are easier to work with and then multiplying the two matrices to return the original matrix. An example equation for matrix decomposition by NMF are discussed in the specification par. 0052.
4. Resampling the reference matrix to generate a resampled reference matrix, each cell of the resampled reference matrix indicating a projected number of alternate reads at a target locus if a sequencing depth at the target locus equaled the sequencing depth of the target locus in the test sample.
This step also reads on a mathematical concept or step that can be performed by the human mind and is therefore an abstract idea. Resampling a matrix reads on changing the shape of a matrix reads by changing the dimensionality of a matrix. Specification par. 0060-0061 describes the mathematical concept of resampling the matrix by calculating probability of alternate reads (par. 0060) or further normalizing the resampled matrix (par. 0061). 

Multiplying two matrices to arrive at an approximate matrix is a mathematical concept and therefore an abstract idea.
6. Deriving an ancestral attribution vector that, when multiplied with the ancestral alternate reads matrix, approximates a vector representing the test sample.
Deriving a vector of elements is a mathematical concept of deriving an array. Multiplying a vector (i.e. an array) with a matrix (i.e. also an array) to arrive an approximate vector is a mathematical concept and an abstract idea. 
7. Determining the genetic ancestry of the subject based on the ancestral attribution vector.  
This step reads on a process that can be performed by the human mind and is therefore an abstract idea. The step is not specific as to how the genetic ancestry is determined based on the ancestral attribution vector and therefore reads on looking at and allaying the information in the attribution vector.

Step 2A Prong Two: Consideration of Practical Application
The claims are drawn to matrix mathematic and do not recite a practical application of the abstract idea.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
Receiving a request to determine a genetic ancestry which reads on input of data, as in claim 1.
Computer and non-transitory computer readable medium, as in claim1 preamble and claim 26
High-throughput sequencing, as in claims 2 and 3.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited additional elements are routine, conventional and well understood. Examiner takes Official Notice that:

Inputting data is extra solution activity as described in MPEP 2106.05(g).
High throughput sequencing is also routine and conventional.
 Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim 25 is further rejected:
Claim 25 is drawn to a system comprising modules which are interpreted to be computer program modules. It is noted that a transitory signal such as a carrier wave, or a program, per se, is not a statutory category of invention, as set forth in In re Nuijten. A review of the specification does not show a definition of module that excludes an embodiment that is information in a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the system to be limited to physical forms of computer readable storage media described in the specification or 2) by 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites receiving a request to determine a genetic ancestry of a subject given a test sample of the subject that comprises a plurality of genomic reads from the subject. The claim then recites identifying a genetic reference panel that comprises a plurality of reference samples, each reference sample comprising, for each given locus of the plurality of loci, a dosage at the given locus. There is lack of antecedent basis support for “the plurality of loci.” It is not clear if these loci belong to the plurality of genomic reads from the subject or to something else. It is also not clear what “each given locus of the plurality of loci” are associated with; what are they loci of?
Furthermore, it is also unclear how “given a test sample of the subject that comprises a plurality of genomic reads from the subject” limits the claim. It is not clear if the request to determine genetic ancestry is accompanied by also receiving a test 
Claim 1 recites resampling the reference matrix to generate a resampled reference matrix where each cell indicates a projected number of alternate reads at a target locus “if a sequencing depth at the target locus equaled the sequencing depth of the target locus of the test sample.” It is not clear at which point in the method does one determine “if” a sequencing depth at the target locus equals the sequencing depth of the target locus of the test sample. There is no prior step of making this determination. It also becomes unclear what is intended to be in the cells of the resampled reference matrix and what the resample reference matrix is comprised of. 
Furthermore, it is unclear with the recited “alternate reads at a target locus” are alternate to. The claim does to earlier recite reads at a target locus, thus it is unclear what the “alternate reads” in this step are alternate to.
Claim 1 recites deriving an ancestral alternate reads matrix that, when multiplied with the ancestral attribution matrix, approximates the resampled reference matrix. The purpose of this step is unclear. First, if is not clear if the multiplication of the ancestral alternate reads matrix against the ancestral attribution matrix takes place in the claim, or if the multiplication limitation is an intended use of the ancestral alternate reads matrix. Also, it is not clear what purpose this step has 
Claim 1 recites deriving an ancestral attribution vector that when multiplied with the ancestral alternate reads matrix approximates a vector representing the test sample. First, it is not clear if the multiplication of ancestral attribution vector to the ancestral alternate reads matrix takes place in the claimed method or if the multiplication limitation is an intended use of the ancestral attribution vector. Also, it is not clear why the method is reciting that by multiplying the ancestral attribution vector by the ancestral alternate reads matrix, the attribution vector approximates a vector representing the test sample. What is the purpose of a vector that represent the test sample? There claim does not use this step of the intended result of a vector that represents the test sample.
Furthermore, the purpose of the two deriving steps of claim 1 is not clear, i.e. they are not connected with the previous steps. The previous steps are drown to decomposing a reference matrix into an ancestral genotype matrix and an ancestral attribution matrix followed by resampling the reference matrix to generate a resampled reference matrix. There is no connection between these steps and the two deriving steps.  The purpose of the limitations of “when multiplied with” the ancestral attribution matrix or ancestral alternate reads matrix is not clear.
Claim 1 concludes with a step of determining the genetic ancestry of the subject based on the ancestral attribution vector. It is not clear how the previous calculation steps arrive at the final determination of the genetic ancestry. The method recites “deriving an ancestral attributions vector” without using any of the previous steps, and 
Claims 25-26 are drawn to a system and non-transitory computer readable medium and have substantially the same limitations as claim 1. The same issues with lack of clarity are reflected in claim 25 and need clarification. 
	Claim 10 recites “such that each value for a corresponding locus within the ancestral genotype matrix falls between zero and a ploidy of the corresponding locus, inclusive.” This limitation is unclear. What is meant by “the corresponding locus, inclusive”? Claim 17 also recites “zero to one, inclusive” wherein this limitation with the term “inclusive” is also not clear.
Claim 14 recites “the locus across the reference samples. There is insufficient antecedent basis for this limitation in the claim. It is not clear what locus across the reference samples the claim is referring to. Claim 1 does not recite reference samples with a shared locus or a locus that is “across the reference samples.”
Claim 18 recites calculating a standard deviation corresponding to “the given locus.” There is insufficient antecedent basis for this limitation in the claim. It is not clear which locus is being referred to.
Relevant Prior Art
Torkamani et al. (US 2014/0304270; IDS 10/22/2019) does not teach the mathematical matrix algorithm being performed but by the method of the instant claim. Torkamani et al does not teach a reference matrix comprising a dimension that indicates reference samples vs. loci where each cell of the matrix indicates “dosage” 
Alexander et al. (Genome Research vol. 19 (2009) pages 1655-1664; IDS 10/22/2019) does not teach decomposing a reference matrix by non-negative matrix factorization and resampling the reference matrix where each cell of the resampled reference matrix indicates a projected number of reads. 
Frichot et al. (Genetics vol. 196 pages 973-983) teach non-negative factorization (NMF) applied to population data sets. Frichot et al. does not teach decomposing a reference matrix of samples and loci into a matrix describing expected genotypes of proposed ancestral populations.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631